Citation Nr: 0519684	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-07 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to March 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in February 2005.  A transcript of the 
hearing is in the record.


FINDINGS OF FACT

Chronic obstructive pulmonary disease, first shown many years 
after service, is not of service origin or related to any 
incident in service.

CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2004).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.

In this case, the RO provided the VCAA notice by letter in 
August 2003, which was after the adjudication of the claim in 
March 2002.  Nevertheless, the Board finds that any defect 
with respect to the timing of the VCAA notice was harmless 
error for the reasons specified below.

First, the Board finds that the record is complete as to 
evidence of current disability, evidence of an injury, 
disease, or event in service, resulting in an injury or 
disease, and evidence of a nexus between the current 
disability and service.  Moreover, there is no suggestion or 
argument that the veteran was prevented from submitting 
evidence or argument in support of his claim.  In other 
words, there is no evidence missing from the record that must 
be part of the record for the veteran to prevail on the 
claim, leading to the conclusion that the timing of the 
notice was harmless.  VAOPGCPREC 7- 2004.

Second, as to the content of the notice, in the August 2003 
letter, the RO notified the veteran of the type of evidence 
needed to substantiate the claim, namely, evidence of current 
disability relating the current disability to service.  In 
the statement of the case, the veteran was informed that VA 
would obtain VA records and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  He was 
also on notice to provide any evidence in his possession.  In 
each document, he was given 60 or 30 days to reply, 
respectively.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required.

As for the 30 and 60 days for a response, prior to 
adjudicating the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period.

For these reasons, further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records disclose that on enlistment 
examination, the lungs and chest were normal.  A chest X-ray 
was negative.  In March and May 1958, the veteran had an 
upper respiratory infection and sinus trouble.  In August 
1958, he had a bad cold, and a chest X-ray was negative.  In 
November 1958, he had an upper respiratory infection.  In 
June 1959 and October 1963, he had sinus problems.  
In September 1966, he had an upper respiratory infection.  

The service medical records also disclose that in January 
1967, the veteran had a cough and mild chest tightness, and 
the impression was viral bronchitis.  In April and May 1967, 
he had an acute diffuse upper respiratory infection, which 
kept him from flying.  On an annual medical examination in 
July 1967, the lungs and chest were normal, and a chest X-ray 
was negative.  It was noted that in April 1967 he had an 
upper respiratory infection with no complications or 
sequelae.  On separation examination in February 1968, lungs 
and chest were normal, and a chest X-ray was negative.  

After service, VA records show that in February 2001 the 
veteran had chronic obstructive pulmonary disease and a 
chronic cough.  It was noted that the veteran was a smoker 
and worked in a copper mine and was "coughing up blood for 
the longest time."  The veteran stated that he "almost died 
from it a few times" and was on multiple medications.  On 
examination, the chest was clear to auscultation with 
wheezes, no rales or rhonchi.  There was poor air movement.  
The assessment was chronic obstructive pulmonary disease.  

In a May 2001 letter, a representative of the Barksdale Air 
Force Base reported that no medical records were on file for 
the veteran.

In January 2002, the veteran stated that he had a "breathing 
problem."  He stated that he had a problem since he was 
stationed in Thailand while in service.  He indicated that he 
was put on medication that "killed my feeling from mouth 
down through my chest so I could do my work without coughing 
and breath properly."  He noted that he had been on 
medication ever since that time, and presently he needed the 
medication to do everything.  

In the notice of disagreement received in January 2003, the 
veteran stated that in October 1973 the cells of his lungs 
started rupturing and he almost bled to death.
In a statement submitted in January 2003, the veteran's 
sister stated that upon returning from Southeast Asia, the 
veteran had a lot of problems with his lungs, and in 1973, 
his lung ruptured and he almost bled to death.

A January 2003 VA pulmonary function test showed moderate 
obstructive ventilatory impairment.  

A February 2003 VA chest clinic note indicates that the 
veteran was seen for the first time.  The veteran complained 
of progressive breathing problems.  His symptoms were 
coughing, wheezing, shortness of breath at rest and on 
exertion with minimal activity, sputum, hemoptysis, and chest 
pain and tightness.  The veteran had a history of smoking, 
but no longer smoked.  The veteran reported that while in 
service in Southeast Asia he had lung problems with 
associated hemoptysis, and he reported that the cells in his 
lung were rupturing.  On examination, there were diminished 
breath sounds, no wheezing was heard, and no crackles were 
heard.  The impression was chronic bronchitis and wheezing 
likely secondary to chronic obstructive pulmonary disease.  

In a statement dated September 2003, the veteran's ex-wife 
stated that she met and married the veteran in 1970, and at 
that time he had a pre-existing lung condition that resulted 
in ruptured lung tissues in the fall of 1973.

VA records, dated from April 2003 to October 2004, include 
treatment for chronic obstructive pulmonary disease.  

In February 2005, the veteran testified that he was diagnosed 
with chronic obstructive pulmonary disease in 2000, but he 
had breathing problems almost continuously since service. 

General Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for a chronic disease, 
where there is a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

In his statements and testimony, the veteran asserts that 
chronic obstructive pulmonary disease began in service while 
he was stationed in Thailand.  The veteran states that he had 
breathing problems in service and in 1973 his lungs ruptured.  
Additionally, the veteran's sister and ex-wife have stated 
that the veteran had lung problems since service. 

While the service medical records document several upper 
respiratory infections over a period of years, chronic 
obstructive pulmonary disease was not identified and chest X-
rays, including on separation examination, were consistently 
negative during the veteran's entire period of active duty.  
After service, the first evidence of a respiratory disorder, 
including chronic obstructive pulmonary disease, was in 2001.  
Subsequent VA medical records demonstrate treatment for 
chronic obstructive pulmonary disease.  

As chronic obstructive pulmonary disease was not shown to be 
present during service, and as it was first documented in 
2001, many years after service, service connection cannot be 
established on the basis that chronic obstructive pulmonary 
disease was shown during service. 38 U.S.C.A. §§ 1110, 1131.  

Since the pulmonary condition in service was not identified 
as a chronic condition, service connection may be established 
by evidence of continuity of symptomatology and medical 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997). 

Although the veteran has shown that he currently suffers from 
chronic pulmonary disease, there is no medical evidence that 
relates his current disability to service.  And the prolonged 
period after service without documentation of his symptoms 
opposes rather supports continuity of symptomatolgy.  

To the extent that the veteran, his sister, and ex-wife 
associate the post-service lung problems to the veteran's 
military service, where as here, the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence of a nexus or relationship between service 
and the current disabilities is required to support the 
claim.  The veteran, sister, and ex-wife as laypersons are 
not competent to offer a medical opinion and consequently 
their statements and testimony to the extent that they 
associate the post-service lung disability to the veteran's 
military service does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 

For the reasons, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


